 22DECISIONSOF NATIONALLABOR RELATIONS BOARDJ.M. Wood Manufacturing Company,Inc. and South-west Regional Joint Board,Amalgamated ClothingWorkers of America,AFL-CIO. Case 16-CA-4051January 25, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSUpon an original charge and first amended chargefiled on July 14 and August 4, 1970, by SouthwestRegional Joint Board, Amalgamated Clothing Work-ers of America, AFL-CIO, herein called the Union,and duly served on J. M. Wood Manufacturing Com-pany, Inc., herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 16, issued a com-plaint on August 6, 1970, against Respondent, alleg-ing that Respondent had engaged in and wasengaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before a Trial Examiner wereduly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on or about June 17,1970, following a Board election in Case 16-RC-5076the Union was duly certified as the exclusive collec-tive-bargainmg representative of Respondent's em-ployees in the unit found appropriate;' and that,commencing on or about June 30, 1970, and at alltimes thereafter, Respondent has refused and contin-ues to date to refuse, to bargain collectively with theUnion as the exclusive bargaining representative, al-though the Union has requested and is requesting itto do so. On August 17, 1970, Respondent filed itsanswer to the complaint admitting in part, and deny-ing in part, the allegations in the complaint. The Re-spondent admits all of the factual allegations of thecomplaint, except those paragraphs which relate tothe underlying representation case which alleges thata majority of the employees of the Respondent in theunit described in the complaint, by an election, desig-nated and selected the Union as their representativefor the purpose of collective bargaining and that onJune 17, 1970, the Regional Director certified the Un-ion. The Respondent also denies that it violated Sec-tion 8(a)(5) and (1) of the Act.'Official notice is takenof the recordin the representation proceeding,Case 16-RC-5076,as the term"record" is definedin Secs. 102.68and 102.69(f) of theBoard'sRules and Regulations,Series 8, as amended.SeeLTVElectrosystems, Inc,166 NLRB938, enfd388 F.2d 683 (C A. 4, 1968);Golden Age Beverage Co,167 NLRB 151,Inter" Co v. Penello,269 FSupp. 573 (D C. Va, 1967);Follett Corp.,164 NLRB 378, enfd. 397 F.2d 91(C A. 7, 1968),Sec. 9(J) of the NLRAOn August 23, 1970, counsel for the General Coun-sel filed directly with the Boarda Motion for Summa-ryJudgment in which he contends that theRespondent's answer to the complaintraises no issuenot already disposed of in the representation proceed-ing, and prays the Board to grant the Motion forSummary Judgment. Subsequently, on September 10,1970, the Board issued an Order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a Response to Notice To Show Cause. OnOctober 30, 1970, the Board issued its Order GrantingMotion and Amending Complaint in which the Boardgranted the General Counsel's Motion To AmendComplaint, amended the complaint to reflect theproper date of the election at which the Union wasselected as the employees' bargainingrepresentative,and permitted the Respondent to file with the Boardan amended answer to the complaint and any supple-mental or amendedresponseto the Motion for Sum-mary Judgment previously filed. Thereafter, bytelegram dated November 9, 1970, the Respondentmoved to amend paragraph 3 of itsanswerby deletingthe incorrect date "February 11, 1969," and substitut-ing the correct date "July 16, 1969," thereby admit-ting, rather than denying, paragraph 3 of its answer"that pursuant to said election, the Regional Directorfor the Sixteenth Region of the National Labor Rela-tions Board certified the Union as the exclusive bar-gaining representatives of said employees."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.Upon the entire record in this proceeding, includ-ing the record in Case 16-RC-5076, the Board makesthe following:RULING ON THE MOTION FOR SUMMARY JUDGMENTAs reflected above, the Respondent's answer ad-mits all of the factual allegations of the complaint,including its refusal to recognize the bargain with theUnion which had been certified as the collective bar-gaining representative of the employees described inthe complaint. Affirmatively, the Respondent raisesdefenses relating to (1) the appropriateness and scopeof the unit, (2) the Union's failure to represent anuncoerced majority, and (3) the Regional Director'serroneous rulings concerning challenges to ballotsand objections to the election.2 In its response to the2Respondent also contends that the Motion for Summary Judgmentshould be denied because the Board's denial of Respondent's requests forreview filed at various stages of the representation case proceeding did not188 NLRB No. 4 J.M. WOOD MFG. CO.Notice To Show Cause, the Respondent contends thata summary judgment cannot be granted if materialfacts remain in dispute after the pleadings have beenentered. By this assertion, and more specifically by itsdenials, in whole or in part, of the allegations of thecomplaint, the affirmative defenses alleged in its an-swer, and the arguments propounded in its responseto the General Counsel's motion, the Respondent isattempting to relitigate the sameissueswhich it raisedin the representation proceeding in Case 16-RC-5076.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a Respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissueswhich were or could have been litigated in aprior representation proceeding.3All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentationproceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHEBUSINESSOF THE RESPONDENTThe Respondent is a corporation duly organizedunder andexistingby virtue of the laws of the Stateof Texas, having an office and place of business in thecity of Waco, Texas, where it is, and has been at alltimes material herein, engaged in the manufacture,sale, and distribution of work clothes, sportswear, andrelated products. During the past year, the Respon-dent, in the course and conduct of its business opera-tions,purchased, transferred, and delivered to itsWaco, Texas, plant goods and materials valued inexcess of $50,000, which goods and materials weretransported to said place of business directly from theStates of the United States other than the State ofinvolve independentreview bythe Board of the record in Case 16-RC-5076,citing,inter aha,Pepsi-ColaBottlingCompany v N L R.B.,409 F 2d 676 (C A.2).However,in ruling on this motion,the Board has, as indicated,reviewedthe record in that case.On the basis of such review,we find no ground fordisturbing the Regional Director's findings and conclusions.7 See PittsburghPlate Glass Co.v. N.LRB,313 U.S. 146, 162 (1941), Rulesand Regulations of the Board,Secs. 102.67(f) and 102 69(c)23Texas, and sold and shipped finished products, valuedin excessof $50,000, to points outside of the State ofTexas.We find, on the basis of the foregoing, that Respon-dent is, and has beenat all timesmaterial herein, anemployer. engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act toassertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDSouthwest Regional Joint Board,AmalgamatedClothingWorkers of America,AFL-CIO,is a labororganization within the meaning of Section 2(5) of theAct.III.UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees ofRespondent employed at its Waco, Texas, plantincluding plant clerical employees and watch-men exclusive of office clerical employees, pro-fessional employees, guards, and supervisors asdefined in the Act.2.The certificationOn July 16, 1969, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 16 designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on June 17, 1970, and the Union continuestobe such exclusive representative within themeaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about June 23, 1970, and at alltimes thereafter, the Union has requested the Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout June 30, 1970, and continuing at all times there-after to date, the Respondent has refused, and contin-ues to refuse, to recognize and bargain with the Union 24DECISIONSOF NATIONALLABOR RELATIONS BOARDas the exclusive representative for collective bargain-ing of all employees in said unit.Accordingly,we find that the Respondent has,since June 30, 1970,and at all times thereafter,refusedto bargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit,and that,by such refusal,Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with its operationsdescribed in section I, above,have a close,intimate,and substantial relationship to trade,traffic,and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act,we shallorder that it cease and desist therefrom,and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the appro-priate unit,and, if an understanding is reached, em-body suchunderstanding in a signed agreement.In order to insure thEkta employees in the appro-priate unitwill be accorded theservices of their select-ed bargaining agent for the periodprovided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar JacPoultry Company,Inc.,136 NLRB785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600(C.A. 5), cert.denied379 U.S.817;Burnett ConstructionCompany,149 NLRB 1419,1421, enfd.350 F.2d 57 (C.A. 10).The Board,upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.J.M. WoodManufacturing Company,Inc., is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2. Southwest Regional Joint Board,AmalgamatedClothing Workers ofAmerica, AFL-CIO,is a labororganization within the meaning of Section 2(5) of theAct.3.All production and maintenance employees ofRespondent employed at its Waco, Texas,plant in-cluding plant clerical employees and watchmen exclu-siveofofficeclericalemployees,professionalemployees,guards,and supervisors constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since June 17, 1970,the above-named labor or-ganization has been and now is the certified and ex-clusiverepresentativeofallemployees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about June 30,1970, and at alltimes thereafter,tobargain collectivelywith theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit,Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain,Respondenthas interfered with,restrained,and coerced, and isinterfering with,restraining,and coercing,employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithin themeaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board hereby orders that Respondent, J. M.WoodManufacturingCompany,Inc., its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages,hours,and other terms and condi-tions of employment,with Southwest Regional JointBoard,Amalgamated Clothing Workers of America,AFL-CIO,as the exclusive bargaining representativeof its employees in the following appropriate unit:All production and maintenance employees ofRespondent employed at its Waco,Texas, plantincluding plant clerical employees and watch-men exclusive of office clerical employees, pro-fessional employees,guards,and supervisors asdefined inthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the rights guar-anteed them in Section7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act: J.M. WOOD MFG. CO.(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asignedagreement.(b) Post at its Waco, Texas, plant copies of theattached notice marked "Appendix."4 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 16, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices arenot altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"Posted by Order of theNational Labor Relations Board"shall be changed to read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."25ingWorkers of America, AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or relatedmanner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All production and maintenance employees ofRespondent employed at its Waco, Texas, plantincluding plant clerical employees and watch-men exclusive of office clerical employees, pro-fessional employees, guards, and supervisors asdefined in the Act.J.M. WOOD MANUFACTURINGCOMPANY, INC(Employer)DatedBy(Representative)(Title)APPENDIXNOTICE TOEMPLOYEESPOSTEDBY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with South-west Regional Joint Board, Amalgamated Cloth-This is an official notice and must not be defacedby anyone.This notice must remain posted for 60consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 8A24 Federal OfficeBuilding, 819Taylor Street, Fort Worth, Texas 76102, Telephone817-334-2921.